          Case 1:19-cv-04977-JPC Document 140 Filed 05/06/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
ROY STEWART MOORE and KAYLA MOORE,                                     :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :    19 Civ. 4977 (JPC)
                  -v-                                                  :
                                                                       :          ORDER
SACHA NOAM BARON COHEN et al.,                                         :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        On April 28, 2021, the Court ordered the parties in this action to appear for a telephone

conference today, May 6, 2021, at 10:00 a.m. to resolve several pending disputes in this case. Dkt.

137. Plaintiffs’ counsel failed to appear for this conference, but later in the day filed a letter

apologizing for missing the conference and explaining that it was not properly calendared on his

end. Dkt. 139. At the conference, the Court directed Defendants’ counsel to send Chambers a link

to the video of Sacha Noam Baron Cohen’s deposition, which took place on January 13, 2021. The

Court confirms receipt of the link and its ability to view the video. The video shall remain

confidential pending the Court’s decision on Plaintiffs’ challenge to the video’s confidentiality

designation.

        It is further ordered that:

        (1) If Plaintiffs wish to file a reply to Defendants’ opposition to Plaintiffs’ motion to recuse

and/or disqualify the undersigned, Dkt. 138, Plaintiffs shall file their reply by no later than May 10,

2021.

        (2) Plaintiffs’ counsel shall file a letter by May 19, 2021, showing cause why the Court

should not refer him to the Grievance Committee of this Court based on his failure to notify the
         Case 1:19-cv-04977-JPC Document 140 Filed 05/06/21 Page 2 of 2


Court of disciplinary sanctions imposed on him in In re Klayman, 228 A.3d 713 (D.C. 2020) and

In re Klayman, 991 F.3d 1389 (D.C. Cir. 2021), as required by Local Civil Rule 1.5(h).

       SO ORDERED.

Dated: May 6, 2021                                 __________________________________
       New York, New York                                   JOHN P. CRONAN
                                                          United States District Judge




                                               2
